     Case 2:99-cv-11541-RMT-SH Document 26 Filed 06/02/20 Page 1 of 1 Page ID #:35



     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   KINGVISION PAY-PER-VIEW, LTD                       )
                                                        )
 7                    Plaintiff,      vs.               )   Case No.: 2:99-CV-11541-RMT-SH
                                                        )
 8   DIEN NGUYEN, individually and dba Café Ngo,        )                   RENEWAL OF JUDGMENT
                                                        )
 9    et al,      Defendant,                            )                 BY CLERK
                                                        )
10
      Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Kingvision Pay-Per-View, LTD, and against Defendant, Dien Nguyen,
13
     individually and dba Café Ngo, entered on June 3, 2010, be and the same is hereby renewed in the
14
     amounts as set forth below:
15
               Renewal of money judgment
16
                     a. Total judgment                                $      20,625.00
17
                     b. Costs after judgment                          $        00.00
18
                     c. Subtotal (add a and b)                        $      20,625.00
19
                     d. Credits                                       $          0.00
20
                     e. Subtotal (subtract d from c)                  $      20,625.00
21
                     f.   Interest after judgment(.36%)               $        742.70
22
                     g. Fee for filing renewal of application         $        00.00
23
                     h. Total renewed judgment (add e, f and g) $           21,367.70
24

25
               June 2, 2020
     Dated: ___________________              CLERK, by _________________________
26                                              Deputy

27                                           Kiry A. Gray,
                                             Clerk of U.S. District Court
28




                                              Renewal of Judgment
